OFFICE OFTHE   ATT'ORNEYQENERALOFTEXAS
                  AUSTIN
Eonozmblo T. 1. WImble,      Pyo 2


          liedo not believe tI!mt,und&tr
                                       the trot8 sub&ttM by
YOU,   the   county
                TFO88UXWP of Brs$arIa County, a8 8U&,  w&d
hwe bny oontrol nor care nor offlaial duties to perfom in
oorIneotlonwith the school funds of Alvin ~dqamdqint S&aal
Dlrtrlct which district has mom than one bum&ed a& fIft7
(150) 8ahola8tIo8.

              Artlole 16, beation 40, tax88 Oon8tItutlan, provides:

            "lo poroon rhall hold or l~oraI8~, at the
       8aae tlmm, mom than one aIvI1 afflae of HOlO-
       rent, l l *,’
                       ,.,
       .
          In the oa8e 09 Slate v. Xmrtln, (Ct. Qlr. App.) 51 S.W.
(2d) 8&5, it uas held that the offiae of a s&m01 tru8t.e ua8 not
us afflos of *em1unent.*

          This of!‘loe ha8 h8ld In Vplnion lI0.O-3308 that 8 deputy
sheriff aa7 8eme at the 8ama time a8 a who01 tru8tea of a 60)
ran sahool dl8tHot and that the re8peotive duties OS mob offiaa
an not inao~tiblo.
             In OpInIon No. O-2184, thla dopmtmnt   h&d   that a
juotioe of tha poaoo may aawe IS tha oltr 8eantmy  of the olty
of Jklerhw at the 8ame tiw aad t&t   the n8peotIre dutl.8 of
eoah offlee am not l.naompmtIblm
                               .
             thI8 dqwrtmat   hr. time hold la @inian MO. O-3522
thmt a juatl~e    of the poaoa lo? aant~ruMau81~    serve as 8
tru8tee  of an Iadependont sahaoL dlottiot.
          We have ormfally ooarldered the re8peab:vo dutier
Inoulnb+ltupon tho county Tma*ulwC of Bm~sarIa couclt~au the
duties of e trurtoe of an Independent sahool dlrtrlot with mere
than a 1% 8ahol8stlo8 and we 6uD 6aacPoIreof no 8ound ba818
upon vhloh It uy b atid that their rermotlve dutler arm In-
oompatlble. Neither offiom ir raoountable to, uuder the da-
Ion of or rubordlnato to the otheor nolther ha8 any rI#ht to
interfere with the other in the peforpurcro of u&y offIoIaZ
duty. Offiaeu are Inotmpatlble VWN the duEies of l6ah aa7 be
lnoonsIst*nt or aonfli~ting w&d vhere the periormm30 of the
duties of on. offiae may interfw8 With the ~PfOmMOO     Of the
dutler of ths otbw oifiae. Oplalanr lo. O-2194, 8nd lo. O-3522.
             ~fnee neither 0 aoun$r tma8urer nor 4 truste8 of au
bd@mmt         soboa dIetriot am offlmrr to be p&id out of the
Iionorsblo 2. 1. Trlmble, Page 3



State Treasury, ve do not believe Artlola 16, S8otio.n33 of
the %x86 Constltutlon is violated under the fact8 submitted
bs YOU. oplnitma  Ho. 0-3308, snd 80. O-3522.

          It is, themfore, our opl~lo~, and you are reqmot-
fully advieed, that there io no prohibition in the Constitution
or lavs of thi8 State whleh vould prevent the County ~roa8urer
of Bratori County from 88rvlng as a trustee of Alvin Mop8nd-
ant Sahool Dietrist of that oouuty.
                                         YOU8    very   tml]r




                                                Harold IltCrrckon
                                                       A881 StbAt